Charles H. Waters, about sixty-one years of age, was employed during 1929 as an engineer in the public service department of the county of Cook. His last day of service was December 31, 1929. On March 5, 1930, he went to the comptroller's office to get his pay voucher for the last half month of December, 1929. After receiving his voucher and cashing it at the office of the county treasurer, in the county building, he went from the second floor down a stairway to the first floor. While going down the stairs he fell and was injured. He was taken home, examined by a physician and then taken to a hospital. The examination disclosed that he had a fracture of the hip joint. He remained at the hospital until June 29, 1930. The attending *Page 215 
physician testified that his injury resulted in some limitation of motion in his left hip, that his left leg has a slight shortening, that he is not in physical condition to do manual labor, and that this condition is permanent. The arbitrator entered an award of $3750, a $300 annual pension for life, and $1972.20 for necessary first aid, medical, surgical and hospital services. The Industrial Commission, on review, reversed and set aside the award of the arbitrator and found that the relationship of employer and employee did not exist between the petitioner and the respondent, the county of Cook. On a writ of certiorari the circuit court of Cook county entered an order setting aside the decision of the Industrial Commission and affirming the decision of the arbitrator. The case is here for review on a writ of error.
At the time of his injury Waters was not an employee of the county of Cook. The record shows that he was discharged as an employee on December 31, 1929. On March 5, 1930, when he was injured, he was not performing any work for the county of Cook but was leaving the building after cashing his check for past services rendered. Unless the employee is performing some act or duty for the employer under the contract and within the period of his employment at the time of the injury he can not recover. (Fairbank Co. v. Industrial Com. 285 Ill. 11; DietzenCo. v. Industrial Board, 279 id. 11.) It is conceded that Waters' contract of employment was terminated over two months prior to his injury and that the relation of employer and employee was not thereafter renewed. The accidental injury, therefore, did not arise out of and in the course of the employment. Nelson v. Industrial Com. 346 Ill. 82.
The judgment of the circuit court is therefore reversed and the award set aside.
Judgment reversed and award set aside. *Page 216